Case 4:19-cv-04067-SOH Document 60                           Filed 01/07/21 Page 1 of 1 PageID #: 1075




                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       TEXARKANA DIVISION

LIAM HASTINGS, Individually
And as Parent and Next Friend of
NICHOLAS HASTINGS, and
SYDNEY HASTINGS, both Minors,
and TRENTON HASTINGS,
Individually                                                                                           PLAINTIFF

v.                                             Case No. 4:19-cv-4067

FCA US LLC f/k/a/ CHRYSLER GROUP
LLC f/k/a CHRYSLER LLC
f/k/a DAIMLER CHRYSLER f/k/a
CHRYSLER CORPORATION;
LONNIE McCURRY’S FOUR-WHEEL-
DRIVE-CENTER, INC. d/b/a
SKYJACKER SUSENSION, INC,; and
QUADRATEC, INC.                                                                                    DEFENDANTS

                                                       ORDER

           The Court’s January 7, 2021 order (ECF No. 59) is hereby amended to state that the trial

of this matter, currently scheduled for the week of September 20, 20211, is hereby cancelled, and

all pretrial deadlines are lifted. A new Final Scheduling Order shall issue with a new trial date and

new pretrial deadlines.

           IT IS SO ORDERED, this 7th day of January, 2021.

                                                                          /s/ Susan O. Hickey
                                                                          Susan O. Hickey
                                                                          Chief United States District Judge




1
    The Court’s previous order incorrectly stated the trial date as the week of May 23, 2021. (ECF No. 59).
